 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 891 
In the House of Representatives, U. S.,

November 17, 2009
 
RESOLUTION 
Expressing the gratitude of the House of Representatives for the service to our Nation of the Coast Guard and Marine Corps aircraft pilots and crewmembers lost off the coast of California on October 29, 2009, and for other purposes. 
 
 
Whereas on the evening of October 29, 2009, a Coast Guard C–130 aircraft with two pilots and five crewmembers on board was involved in a search and rescue mission off the coast of California;  
Whereas at the same time, a Marine Corps AH–1W Super Cobra carrying two pilots was involved in a military escort mission nearby;  
Whereas the two aircraft are suspected to have collided while traveling east of San Clemente Island, California;  
Whereas the following crew members of the Coast Guard C–130 are missing and presumed to have lost their lives in the line of duty: Lt. Cmdr. Che J. Barnes of Capay, California; Lt. Adam W. Bryant, of Crewe, Virginia; Chief Petty Officer John F. Seidman of Stockton, California; Petty Officer 2nd Class Carl P. Grigonis of Mayfield Heights, Ohio; Petty Officer 2nd Class Monica L. Beacham of Decaturville, Tennessee; Petty Officer 2nd Class Jason S. Moletzsky of Norristown, Pennsylvania; and Petty Officer 3rd Class Danny R. Kreder II, of Elm Mott, Texas;  
Whereas the following crew members of the Marine Corps helicopter are missing and presumed to have lost their lives in the line of duty: Maj. Samuel Leigh of Kennebec, Maine, and 1st Lt. Thomas Claiborne of Douglas County, Colorado;  
Whereas the men and women of the Coast Guard are Always Ready to safeguard the United States against all hazards and threats at our ports, at sea, and around the world; and  
Whereas the men and women of the Marine Corps are Always Faithful to their mission of defending the United States on the ground, in the air, and by sea, in every corner of the globe: Now, therefore, be it  
 
That the House of Representatives expresses its gratitude for the service to our Nation of the Coast Guard and Marine Corps aircraft pilots and crewmembers lost off the coast of California on October 29, 2009, and extends its condolences to their family, friends, and loved ones.  
 
Lorraine C. Miller,Clerk.
